Case 3:19-cv-00418-REP-RCY Document 24 Filed 05/18/20 Page 1 of 2 PageID# 188




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

UHURU BARAKA ROWE,

       Plaintiff,

v.                                                                   Civil Action No. 3:19CV418

GREGORY L. HOLLOWAY, et al.,

       Defendants.


                             MEMORANDUM ORDER
      (Granting Motion to Amend and Denying Motion for Appointment of Counsel)

       Plaintiff, a Virginia state prisoner proceeding pro se and in forma pauperis, submitted this

action pursuant to 42 U.S.C. § 1983. Plaintiff has filed a Motion for Leave to File an Amended

Complaint. (ECF No. 22.) Plaintiff’s Motion for Leave to File an Amended Complaint (ECF

No. 22) is GRANTED. The Clerk is DIRECTED to FILE the proposed Amended Complaint (ECF

No. 22–2) and exhibits and update the docket to reflect the names of the Defendants in the

Amended Complaint. The Amended Complaint SUPPLANTS the original Complaint. This

means that the Amended Complaint replaces the original Complaint in its entirety.

       Plaintiff moves the Court for the appointment of counsel. (ECF No. 23.) Counsel need

not be appointed in § 1983 cases unless the case presents complex issues or exceptional

circumstances. See Fowler v. Lee, 18 F. App’x 164, 166 (4th Cir. 2001) (citation omitted). This

action presents no complex issues or exceptional circumstances.          Additionally, Plaintiff’s

pleadings demonstrate that he is competent to represent himself in the action. Accordingly,
Case 3:19-cv-00418-REP-RCY Document 24 Filed 05/18/20 Page 2 of 2 PageID# 189




Plaintiff’s motion for the appointment of counsel (ECF No. 23) is DENIED WITHOUT

PREJUDICE.

        The Clerk of the Court is DIRECTED to send a copy of the Memorandum Order to

Plaintiff.

        It is so ORDERED.




Date: May 18, 2020
Richmond, Virginia
